In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00416-CR

KRISTOPHER KYLE RUSSELL,                   §   On Appeal from the 89th District
Appellant                                      Court
                                           §
                                               of Wichita County (44,489-C)
                                           §
V.                                             May 20, 2021
                                           §
                                               Memorandum Opinion by Justice
                                           §   Dauphinot
THE STATE OF TEXAS
                                               (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot